SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

212
CA 15-00804
PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND SCUDDER, JJ.


DARA R. CUNNINGHAM, PLAINTIFF-APPELLANT,

                      V                             MEMORANDUM AND ORDER

ARLYN C. CUNNINGHAM, JR., DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


MICHAEL STEINBERG, ROCHESTER, FOR PLAINTIFF-APPELLANT.

J. SCOTT PORTER, SENECA FALLS, FOR DEFENDANT-RESPONDENT.

TIFFANY M. SORGEN, ATTORNEY FOR THE CHILD, CANANDAIGUA.


     Appeal from an order of the Supreme Court, Yates County (Dennis
F. Bender, A.J.), entered February 13, 2015. The order denied the
motion of plaintiff seeking leave to renew.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Cunningham v Cunningham ([appeal No. 3] ___
AD3d ___ [Mar. 25, 2016]).




Entered:    March 25, 2016                        Frances E. Cafarell
                                                  Clerk of the Court